Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 recites “receivers” should be “receiver”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8,11-16,18 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. “Beamforming optimization for wireless network aided by intelligent reflecting surface with discrete phase shifts” in view of Basar et al. US “wireless .
	Reclaim 1
Wu discloses an apparatus comprising (fig.1; abstract)
a surface (intelligent reflecting surface; IRS with smart controller) including at least one electro-magnetic reflective element to provide a plurality of reflected signals (fig. 1 shows N reflective elements with phase shifts page 184, section II right last column) such that the plurality of reflected signals constructively adds (combines) at a location of a receiver (user) of the plurality of reflected signals (equation 4; page 1841 right column teaches plurality of reflected signals are constructively adds (combined) at the user receiver), fig. 2 and 3 show distance (location or user) with respect of the IRS. page 1838 first right column 1-14 teaches at least constructively adding the reflected signals at the user receiver); failed to explicitly teach programmed.

	However, Basar discloses (fig.2) programmed (section III “reconfigurable intelligent surface teaches programmable reflective as shown in fig.2 and table 1; page 116759 right bottom column teaches programmable phase shifters).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 1 as taught by Basar and programmed reflective.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 1 as taught by Basar and programmed reflective for the benefit of coherently aligning the phase of the direct and the reflected rays for any angle incidence (page 116756; right columns; page 116762 right column teach adjusting phase to maximize received SNR and create virtual bi-dimensional M-ary constellation).  

Reclaim 2


Reclaim 3
Wu discloses wherein the at least one electro-magnetic reflective element includes at least one antenna, at least one meta-material, at least one patch antenna, and/or at least one reflective element (fig.1 and page 1839; last left paragraph one meta-material). 

Reclaim 4
Wu discloses wherein the at least one electro-magnetic reflective element (fig. 1 shows N reflective elements; 184, section II right last column); failed to explicitly teach at least one programmable phase shifter.

However, Basar discloses at least one programmable phase shifter

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 4 as taught by Basar and adjust at least one programmable phase shifter.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 4 as taught by Basar and adjust at least one programmable phase shifter for the benefit of coherently 

Reclaim 5
Wu discloses wherein the phase shift enables the constructive addition of the plurality of reflected signals at the location of the receiver, without knowing a geolocation (arbitrary location of the receiver; equation 5 and remark below) of the receiver (equations 4-5; page 1841 right column teaches plurality of reflected signals are constructively adds (combined) at the user receiver, page 1838 right column 1-14 teaches at least constructively adding the reflected signals at the user receiver); failed to explicitly teach wherein the at least one programmable phase shifter includes at least one delay line configured to provide a delay that provides a phase shift to at least one of the plurality of reflected signals.

However, Basar discloses the at least one programmable phase shifter includes at least one delay line configured to provide a delay that provides a phase shift to at least one of the plurality of reflected signals (equations 1-2; page 116756 left column phase delay). Furthermore, it is well known in the art to provide a delay that provides a phase shift.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 5 as taught by Basar and wherein the at least one programmable phase shifter includes at least one 

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 5 as taught by Basar and wherein the at least one programmable phase shifter includes at least one delay line configured to provide a delay that provides a phase shift to at least one of the plurality of reflected signals for the benefit of coherently aligning the phase of the direct 

Reclaim 6
Wu discloses wherein the surface is to provide an amplitude, a time delay, and/or a phase shift to at least one of the plurality of reflected signals to optimize a signal-to-noise, a data rate, and/or a spatial multiplexing gain (note the claim recites “or”; page 1841 equation 1-2 description teach amplitude and phase shift; page 1849 first right column teaches spatial multiplexing gain in MU-MIMO).

Reclaim 7
Wu discloses a controller, wherein the controller (IRS) configures, the plurality of reflected signals add constructively (combining) at the location of the receiver of the plurality of reflected signals (equation 4; page 1841 right column teach plurality of reflected signals are constructively adds (combined) at the receiver (user); page 1838 right column 1-14 teaches at least constructively adding the reflected signals at the user receiver) (fig. 2 and 3 show distance (location or user) with respect of the IRS); failed to explicitly teach at least one programmable phase shifter.

However, Basar discloses (fig.2) at least one programmable phase shifter
(section IV “controlling the multipath through reconfigurable intelligent surface; page 116759, right column teach adjust at least one programmable phase shifter).


Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 7 as taught by Basar and adjust at least one programmable phase shifter for the benefit of coherently aligning the phase of the direct and the reflected rays for any angle incidence (page 

Reclaim 8
Wu discloses wherein the controller configures a delay, a phase, and/or an amplitude provided to at least one of the plurality of reflected signals. (note the claim recites “or”; page 1841 equation 1 and description teach amplitude and phase; page 1841 equation 21 and description teach page 1842 right column teach phase shift;
page 1849 first right column teaches spatial multiplexing gain in MU-MIMO).

Reclaim 11
	Basar discloses method comprising (fig.1)
receiving configuration information for an apparatus including a surface (page1840 section I “system model and problem formulation”; right column teaches separate wireless link for exchanging information (receiving information) AP and intelligent surface (channel knowledge, phase shifts; equation 1 teaches received reflected signal at the IRS with amplitude and phase shift; page1841 left columns’ and equation 2); a configuration (setting) of the surface including the at least one electro-magnetic reflective element (page 1839 right column setting the phase shift of the electro-magnetic reflective element; equation 1 and 2, page 1841 left column); such that a plurality of reflected signals constructively add (combine) at a location of a receiver (user) of the plurality of reflected signals (equation 4; page 1841 right column teaches plurality of reflected signals are constructively adds (combined) at the user receiver). 

	However, Basar discloses programing configuration information (phase shifter) (page 116759, section IV “controlling the multipath through reconfigurable intelligent surface; right column teaches adjust at least one programmable phase shifter).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 11 as taught by Basar and programing configuration information.

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 11 as taught by Basar and adjust at least one programmable phase shifter for the benefit of coherently aligning the phase of the direct and the reflected rays for any angle incidence (page 116756; right columns; page 116762 right column teach adjusting phase to maximize received SNR).  

Reclaim 12
Wu discloses wherein the constructive addition of the plurality of reflected signals provides, at the receiver (equation 4; page 1841 right column teaches plurality of reflected signals are constructively adds (combined) at the user receiver, fig. 2 and 3 show distance (location or user) with respect of the IRS. page 1838 right column 1-14 teaches at least constructively adding the reflected signals at the user receiver) an increase in a signal-to-noise ratio, in a data rate, and/or a spatial multiplexing gain (equations 4- 5 SINR). Page 1839, first paragraph, left column teaches the IRS aided system in fig.1 enhances the desired signal power/SNR at the receiver (user), interference free zone).

Reclaim 13
Wu discloses wherein the at least one electro-magnetic reflective element includes at least one antenna, at least one meta-material, at least one patch antenna, 

Reclaim 14
Wu discloses wherein the phase shift enables the constructive addition of the plurality of reflected signals at the location of the receiver, without knowing a geolocation (arbitrary location of the receiver; equation 5 and remark below) of the receiver (equations 4-5; page 1841 right column teaches plurality of reflected signals are constructively adds (combined) at the user receiver, page 1838 right column 1-14 teaches at least constructively adding the reflected signals at the user receiver); failed to explicitly teach wherein the at least one programmable phase shifter includes at least one delay line configured to provide a delay that provides a phase shift to at least one of the plurality of reflected signals.

However, Basar discloses the at least one programmable phase shifter includes at least one delay line configured to provide a delay that provides a phase shift to at least one of the plurality of reflected signals (equations 1-2; page 116756 left column phase delay). Furthermore, it is well known in the art to provide a delay that provides a phase shift.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 14 as taught by Basar and wherein the at least one programmable phase shifter includes at least one 

Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify claim 14 as taught by Basar and wherein the at least one programmable phase shifter includes at least one delay line configured to provide a delay that provides a phase shift to at least one of the plurality of reflected signals for the benefit of coherently aligning the phase of the direct 

Reclaim 15
Wu discloses wherein the configuration information includes a delay, a phase, and/or an amplitude to configure the surface to provide, at the location of the receivers, constructive addition of the plurality of reflected signals, and/or wherein the configuration information includes a polarization to configure at the surface (note: the claim recited and/or; Page 1838, page 1838 right column 1-14 teaches the constructive addition of the plurality of reflected signals; equation 4; page 1841 right column teaches plurality of reflected signals are constructively adds (combined) at the user receiver).


 Reclaim 16
Wu discloses wherein the configuring further comprises configuring in a first predetermined phase configuration, a second predetermined phase configuration, and a third predetermined phase configuration. (page 1841 left column teach finite number of discrete phase shifts and equation 1 and 2, where phase values [0, 2π].; equation 29, page 1841 second right column teaches L indicating the number or phase shift levels where phase values [0, 2π] for each element. For ex: equation 2 teaches 0, Δ θ... (L-1) Δ θ). Therefore, at least first, second, third predetermined phase configuration).


Wu discloses wherein the configuration information is based on a plurality of measurements, wherein the plurality of measurements provide an indication of a phase shift, a delay, and/or an amplitude to configure at the surface to enable the constructive addition (page 1840-1841 right column and left column various channel acquisition methods indicating discrete phase shifts (ex: channel estimation for estimating channel between AP and user; page 1841, bottom note).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. “Beamforming optimization for wireless network aided by intelligent reflecting surface with discrete phase shifts” in view of Basar et al. US “wireless communication through reconfigurable intelligent surfaces” in further view of Wolf et al. US 2012/0182180

Reclaim 19
The modified invention failed to explicitly teach wherein the plurality of measurements are corrected for timing differences at a transmitter and/or a receiver. 

	However, Wolf teaches wherein the plurality of measurements are corrected for timing differences at a transmitter and/or a receiver (para#391,87,95).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Wolf and wherein the plurality of measurements are corrected for timing differences at a transmitter and/or a receiver.
Rationale: Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1)    a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings;
(2)     a finding that there was reasonable expectation of success; and
(3)     whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In this case:
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention was made to further modify the combined invention as taught by Wolf and wherein the plurality of measurements are corrected for timing differences at a transmitter and/or a receiver for the benefit of determining estimated range (para#391).
Allowable Subject Matter
Claims 9-10,17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAHEL GUARINO/Primary Examiner, Art Unit 2631